            Case 1:20-cv-05791-LLS Document 15 Filed 09/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CORREA,

                                 Plaintiff,
                                                                   20-CV-5791 (LLS)
                     -against-
                                                                        ORDER
CAPTAIN JAMES E. GINTY, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated August 14, 2020, the Court directed Plaintiff, within sixty days, to file an

amended complaint. Since then, Plaintiff submitted a letter to the Court providing additional

information about his claims. (ECF No. 12.) Plaintiff cannot supplement his complaint by letter.

Plaintiff should submit an amended complaint that complies with the August 14, 2020 order, and

include all claims against all parties in that document. The amended complaint will completely

replace the original complaint, and should be filed within sixty days of the August 14, 2020

order. See Noble v. Kelly, 246 F.3d 93 (2d Cir. 2001) (holding that under the “mailbox rule,” pro

se prisoner filings are deemed “filed” on the date they are delivered to prison officials for

mailing).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:      September 3, 2020
            New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
